Citation Nr: 1104689	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-13 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer, to 
include as secondary to service-connected residuals of bladder 
neck resection.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
residuals of bladder neck resection.

3.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to service-connected residuals of bladder 
neck resection.

4.  Entitlement to service connection for gastritis, to include 
as secondary to service-connected residuals of bladder neck 
resection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 
1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In November 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to afford 
the Veteran a Videoconference Hearing.  That action completed, 
the matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, another remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

During a Videoconference hearing before the undersigned Veterans 
Law Judge in November 2010, the Veteran indicated that he had 
outstanding, private, medical records from Group Health 
pertaining to his claimed disabilities.

At that time, the undersigned held the record open until January 
19, 2011 (60 days from the date of the hearing), for the Veteran 
and his representative to obtain those records and submit them 
for the record.  To date, no submissions of the Veteran's Group 
Health medical records have been made.

The Board notes, however, that under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c), the RO is required to assist the Veteran in 
obtaining evidence, including records not in the custody of a 
Federal department or agency.  Indeed, the undersigned notified 
the Veteran that should he fail to submit the Group Health 
records by the 60 day allowance, a remand to obtain those records 
would be required.  Hearing transcript at 14.  As such, since the 
Veteran has not provided those records to the RO, the RO should 
assist the Veteran in obtaining the records, if any, from Group 
Health.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's private treatment 
records from Group Health pertaining to 
his claimed disabilities and associate the 
records obtained with the claims file.  

If no records are available, a negative 
reply should be obtained (if possible) and 
that reply, along with documentation of 
VA's efforts to obtain those records, 
should be associated with the claims file.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
Remand, as well as consideration of a VA 
examination, if warranted.  If the 
decision, with respect to the claim, 
remains adverse to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


